DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (claims 11-16, 21-33) in the reply filed on 04/14/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11 it is unclear if the term “based on the image” refers that based on the image the field of view is set or that the image is used to determine the test blood volume value measurement.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 14-16, 24, 27-32 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 14, it is unclear as to how the specific image timing further limit the apparatus as set forth in claim 1; In claims 16, 27-32 the specific use of the apparatus fails to further limit the subject matter in claim 1, In claim 24 the specific location in which the image is taken fails to further limit the apparatus in claim 11,.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14-16, 21, 27-33 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Chandler (US 5,860,931).
A system comprising:
an array of ultrasound transducers to emit a high frequency sound waves and acquire an image from a field of view of the subject in response to the high frequency sound waves; and a computing device, (see col. 4, lines 24-35, col. 4, lines 59-65, “Contrast agent destruction can be confined within the second region by controlling the distribution of acoustic energy deposition in the elevation and azimuthal directions, as is well understood in the art. This includes use of single or small groups of ultrasound lines fired in azimuth, electronic beam control of an azimuthal aperture, geometric focusing of an elevation aperture using a lens, and electronic beamforming in both the azimuthal and elevation dimensions using a two-dimensional array. One way to control deposition of energy to a confined region in range is through use of low F number (i.e., focal range divided by aperture width) beams that have very high degrees of focus” See also col. 50-65 “A perfusion imaging/measurement controller I 10 accepts region of interest placement information from the operator via user interface 115 and then determines the number of destructive beams and measurement transmit beams that must be fired to cover the region of interest along with the focal position and beam pattern parameters for each beam. This information is passed onto the transmit beamformer 120 and is used to configure the transmit beamformer 120 for scanning. Similarly, the perfusion imaging/measurement controller 110 determines the number of receive beams and all receive beam pattern parameters for the receive beams. This information is passed onto a receive beamformer 125 and used to configure the receive beamformer 125 for scanning. Once scanning has begun, the operator is able to adjust transmit beam gain for the destructive transmit beam via a gain adjustment available through the user interface 115”.. comprising:

a non-transitory memory storing machine executable instructions; and a processor to execute the machine-executable instructions to: control the array of ultrasound transducers to acquire the image; measure a test blood volume value in the field of view based on the image; (see col. 2, lines 1-4, “According to a third aspect of this invention, an ultrasound image is generated from contrast agent flow calculated from concentrations of contrast agents from a plurality of regions of a tissue.” and
estimate a change in blood volume in the subject by comparing the test blood volume value to a baseline blood volume value (see col. 6, lines 46-58, “The fourth step is to calculate contrast agent flow into the first region using said first concentration level and said set of concentrations levels (step 240). If fresh blood entering the tissue instantly and thoroughly mixes within the tissue, contrast agent concentration within the tissue will rise exponentially, as will the measurement of the linearized signal measured within the first region. With this assumption, reperfusion can be modeled mathematically as described in the paragraph below. It is important to note that this assumption does not limit the invention and that blood flow can be calculated after measuring a blood transfer function h(t,f,V).” see also col. 7, lines 16-26 “Therefore, [A-C(t)] can be calculated by subtracting each measurement C(t) made at times t following a destructive beam sequence from the measurement A made under conditions where the tissue in the first region was fully perfused with blood containing contrast agent at concentration A..”


With respect to claim 14, Chandler further discloses the system of claim 11, wherein the image is acquired upon administration of a concentration of microbubbles to the subject (see infusion pump, col. 3 ,lines 1-11).

With respect to claim 15, Chandler further discloses the system of claim 14, wherein the test blood volume value is measured based on a contrast destruction/replenishment protocol, the contrast destruction/replenishment protocol comprising;
destroying microbubbles in the field of view with the high frequency sound waves
quantifying an acoustic signal as the field of view is replenished with new microbubbles; and determining the test blood volume based on the quantified acoustic signal. (see reperfusion of contrast, see col. 9, line 56-col. 10, line 13.
	With respect to claims 16, 27-29, 31-32 the specific actions taken in view of the apparatus claim are considered intended use; the apparatus of Chandler would be capable of performing the intended use as recited. Statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
	



With respect to claim 30, the estimate determination as disclose by Chandler is considered to be a real time estimate.

	With respect to claim 33, Chandler disclose repeating the estimate procedure which obtains the images (col. 9, lines 21-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 5,860,931) as applied to claim 11 above, and further in view of Zhang (US 2012/015003).
With respect to claims 12-13, Chandler discloses the apparatus as set forth in claim 11, however fails to explicitly discloses that the blood volume baseline can be determine based on the weight of the patient.

It would have have been obvious to one skilled in the art a the time of the invention to further utilize weight as part of the baseline blood volume determination because doing so will allow to incorporate patient specific information and therefore a more individualize and efficient baseline.

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 5,860,931).
Chandler discloses the apparatus as set forth in claim 11, however although Chandler fails to explicitly teach that the region of interest 520 is the abdomen, one skilled in the art would have readily found obvious to target the abdomen region in order to obtain blood flow perfusion measurement of that specific region which can be use to diagnose purposes.
Furthermore, which respect to claim 23, see col. 8, lines 5-20, “When ready to perform a study, the operator injects contrast agents into the patient 135 using an infusion pump 140, for example, and waits until an equilibrium concentration of contrast agents is established in the patient's blood. The increase to equilibrium is observed by watching the contrast image and by monitoring the concentration measurement value reported on a display 145. Once equilibrium concentration has been established, the operator, via the user interface 115, positions and sizes a measurement region of interest 150 over a desired tissue of interest 155, and then instructs the system 100 to 
With respect to claim 26, Chandler further teaches the calculation is further based on a perfusion model that is based on injection of a contrast agent into the subject. (col. 6, lines 46-58).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH M SANTOS RODRIGUEZ/           Primary Examiner, Art Unit 3793